Citation Nr: 0701312	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE


Entitlement to an effective date earlier than April 27, 1999 
for an award of service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran had verified active service from October 1950 to 
January 1971.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

Upon review of this case, it would appear that, in addition 
to the issue currently on appeal, the appellant has alleged 
clear and unmistakable error in a previous rating decision of 
May 2, 1990 which denied entitlement to service connection 
for the cause of the veteran's death.  That issue was denied 
by the RO in a decision in July 2005. The appellant was 
notified of this decision in August 2005. As the record does 
not indicate any response from the appellant, this issue is 
not properly before the Board for appellate review at this 
time.


FINDINGS OF FACT

1.  In a rating decision of May 2, 1990, of which the 
appellant was informed, and with which she voiced no 
disagreement, the RO denied entitlement to service connection 
for the cause of the veteran's death.

2.  The appellant's "reopened" claim for service connection 
for the cause of the veteran's death and accompanying medical 
records were received no earlier than April 27, 1999.  



CONCLUSION OF LAW

An effective date earlier than April 27, 1999 for an award of 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.312, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5013, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of April 2005, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate her claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence should be submitted by her, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of or submit any 
further evidence in her possession pertaining to her claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes VA medical 
records, as well as service medical records and various 
service medical facility reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 14 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  her multiple 
contentions, as well as various VA and service medical 
facility records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the appellant's 
claim, and what the evidence in the claims file shows, or 
fails to show, with respect to that claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant in this case seeks an effective date earlier 
than April 27, 1999 for an award of service connection for 
the cause of the veteran's death.  In that regard, service 
connection for the cause of a veteran's death may be granted 
where it is shown that a service-connected disability or 
disabilities caused or contributed substantially or 
materially to the veteran's death.  38 C.F.R. § 3.312 (2005).  
However, once entitlement to service connection for the cause 
of the veteran's death has been denied by a decision of the 
RO, that determination, absent disagreement by the appellant 
within a period of one year, is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.104(a) (2005).  

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year from separation from service, 
otherwise, the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

In the present case, a review of the record discloses that 
the veteran died on November [redacted], 1989.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was cachexia, due to, or as a consequence of, probable 
metastatic malignant tumor.  

The appellant's original claim for service connection for the 
cause of the veteran's death was received on November [redacted], 
1989.  In that claim, the appellant alleged that the 
veteran's death was, in fact, due to service.  

In correspondence of January 1990, the RO requested that the 
appellant submit copies of her husband's (the veteran's) 
recent treatment reports (i.e., records reflecting treatment 
prior to the veteran's death), as well as a statement 
indicating why she believed the veteran's death was related 
to his military service or service-connected disabilities.  
Noted at the time was that the evidence requested should be 
submitted as soon as possible, preferably within 60 days.  
The appellant was further advised that the requested evidence 
had to be received by the VA within one year from the date of 
the correspondence; otherwise, were entitlement to be 
established, benefits could not be paid prior to the date of 
receipt.  Pertinent evidence of record is to the effect that 
the appellant failed to respond to the RO's correspondence.

In a rating decision of May 2, 1990, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  Of record at the time were the veteran's 
service medical records covering the period from October 1950 
to September 1970, as well as a VA examination of March 1971.  
The appellant was informed of the denial of service 
connection for the cause of the veteran's death the following 
day, but filed no Notice of Disagreement.  Consequently, the 
rating decision of May 2, 1990, which denied entitlement to 
service connection for the cause of the veteran's death, 
became final.  

Not until April 27, 1999 was there received the appellant's 
"reopened" claim for service connection for the cause of the 
veteran's death.  Accompanying that "reopened claim" were 
various postservice treatment records from Schofield Family 
Practice Clinic and Tripler Army Medical Center, a number of 
which were utilized in the decision to allow service 
connection for the cause of the veteran's death.  

The appellant (the widow of the veteran) essentially argues 
that the aforementioned records from Schofield Family 
Practice Clinic and Tripler Army Medical Center were, for all 
intents and purposes, "of record" at the time of the prior 
final denial of service connection for the cause of the 
veteran's death in May 1990.  However, as is clear from the 
above, those records were received no earlier than April 27, 
1999, in conjunction with the appellant's "reopened claim".  
Under the circumstances, an effective date earlier than that 
for an award of service connection for the cause of the 
veteran's death may not be assigned.  


ORDER

An effective date earlier than April 27, 1999 for an award of 
service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


